       Case: 5:20-cv-02560-JRA Doc #: 9 Filed: 01/25/21 1 of 1. PageID #: 99




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


 CSX Transportation, Inc.,                       )    CASE NO.:      5:20-cv-02560
                                                 )
                Plaintiff,                       )
                                                 )    JUDGE JOHN R. ADAMS
        v.                                       )
                                                 )
 B&G Futures, Inc.,                              )
                                                 )    ORDER
                Defendant.                       )


   On November 13, 2020, Plaintiff CSX Transportation, Inc. (“CSX”) filed a complaint against

Defendant B&G Futures, Inc. (“B&G”) in which CSX brought claims arising out of B&G’s failure

to pay CSX freight charges owed for shipments. (Compl., ECF No. 1.) On December 4, 2020,

service upon B&G was perfected pursuant to Federal Rule of Civil Procedure 4 when B&G was

personally served with the copy of the summons and complaint by process server Kimberly Daily.

(Return of Service, ECF No. 5.) B&G has failed to plead or otherwise respond to CSX’s complaint

within the twenty-one (21) days allotted by Federal Rule of Civil Procedure 12(a)(1)(A)(i).

   Therefore, in accordance with Federal Rule of Civil Procedure 55(b), CSX’s motion for default

judgment is hereby GRANTED. In addition, CSX’s claim is for a sum certain of $346,494.16 for

freight charges and finance charges. Accordingly, pursuant to Federal Rule of Civil Procedure

55(b)(2), judgment in the amount of $346,494.16 is hereby entered for CSX and against B&G.

   IT IS SO ORDERED.

   DATE: January 25, 2021                            /s/ John R. Adams
                                                     Judge John R. Adams
                                                     UNITED STATES DISTRICT COURT
